IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: _____________

Filing Date: September 30, 2013

Docket No. 31,605

JOHN CONTRERAS,

      Plaintiff-Appellant,

v.

MILLER BONDED, INC.,

      Defendant-Appellee.

consolidated with

Docket No. 32,050

CYNTHIA PEREA,

      Plaintiff-Appellant,

v.

THE CITY OF ALBUQUERQUE,

      Defendant-Appellee,

THE NEW MEXICO TRANSPORTATION
UNION,

      Defendant.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Valerie A. Huling, District Judge
Theresa Baca, District Judge

The Gilpin Law Firm
Donald Gilpin
Albuquerque, NM

                                  1
for Appellants

Maestas & Suggett, P.C.
Paul Maestas
Albuquerque, NM

for Appellee Miller Bonded, Inc.

French & Associates, P.C.
Paula I. Forney
Stephen G. French
Robert W. Becker
Albuquerque, NM

for Appellee City of Albuquerque

                                         OPINION

VIGIL, Judge.

{1}     In each of the cases before us in this appeal, Plaintiffs brought a suit under the New
Mexico Human Rights Act (NMHRA), NMSA 1978, Sections 28-1-1 to -14 (1969, as
amended through 2007), which provides for a “trial de novo in the district court.” Prior to
each lawsuit, administrative proceedings unrelated to the NMHRA actions resulted in
adjudications of fact against each NMHRA plaintiff that were fatal to both NMHRA suits.
The NMHRA defendants successfully argued to the district court that collateral estoppel
applied, and summary judgment was granted in their favor. Each NMHRA plaintiff appeals,
and we have consolidated the appeals. For the reasons set forth below, we conclude that by
specifically providing for a “trial de novo in the district court” in NMHRA actions, the
Legislature created a statutory exception to the application of collateral estoppel in such
cases. We therefore reverse.

I.     BACKGROUND

A.     Perea v. City of Albuquerque

{2}     Cynthia Perea was a bus driver for the City of Albuquerque who was terminated for
cause. Following administrative proceedings, which included a full evidentiary hearing
before the City Personnel Board, Perea appealed her termination to the district court, as
provided by the Albuquerque city ordinance. In the district court, Perea asserted that her
termination resulted from sexual discrimination. In support of this assertion, Perea
contended that a male employee had also engaged in misconduct but only received a
demotion. She also asserted that she was terminated because of a serious medical condition
resulting from injuries she sustained prior to the incident giving rise to her termination.

                                              2
{3}      After engaging in traditional whole record review of the administrative record, the
district court concluded that there was substantial evidence in the record to support Perea’s
termination for cause. The district court also rejected Perea’s discrimination arguments on
the basis that the male employee’s behavior she cited was completely distinguishable from
her own conduct. The district court further found that “[b]ecause the [City Personnel Board]
expressly found [Perea’s] testimony to be not credible, and because [Perea] merely provided
her version of hearsay evidence (without further proof), the [City Personnel Board] is
justified in concluding that [Perea] was not discriminated against.”

{4}      Following the district court action affirming her termination, Perea filed a charge of
discrimination with the Human Rights Division of the New Mexico Department of Labor
pursuant to the NMHRA contending that her termination resulted from sexual
discrimination, serious medical condition, and retaliation. After investigating the complaint,
the Director of the Human Rights Division made a determination that there was sufficient
probable cause to believe that discrimination occurred in Perea’s termination on the basis
of sex, but no probable cause that there was discrimination on the basis of serious medical
condition or retaliation. Perea was advised of her right to a hearing before the Human Rights
Division or to waive the hearing and proceed directly to district court. See NMSA 1978, §
28-1-10(J) (providing that a complainant “may seek a trial de novo in the district court in
lieu of a hearing before the commission” after filing a waiver of the right to a hearing before
the commission). Perea chose to waive the hearing. She requested and received a “right to
sue” letter from the Human Rights Division, and she filed a complaint in the district court
alleging that her termination resulted from discrimination on the basis of sex and serious
medical condition in violation of the NMHRA.

{5}      The City filed a motion for summary judgment, contending that “[t]he only issue
presented in this case is discrimination [on] the basis of gender and serious medical
condition” and that “Perea is collaterally estopped from challenging the findings of [the
district court] that neither pretext nor disparate treatment played a role in her termination.”
In response, Perea argued that her discrimination claims were not precluded by collateral
estoppel because she is entitled to a trial de novo pursuant to Section 28-1-13(A) of the
NMHRA and relevant federal case law. The district court agreed with the City and granted
summary judgment in its favor. Perea appeals.

B.     Contreras v. Miller Bonded, Inc.

{6}    John Contreras was employed by Miller Bonded, Inc. (MBI), as a sheetmetal
apprentice when he suffered a work injury to his back. When Contreras did not show up for
work the next day, he was terminated for cause.

{7}    After receiving treatment for his injuries, Contreras filed a pro se complaint for
workers’ compensation benefits. At issue before the workers’ compensation judge (WCJ)
was whether Contrereas gave notice of the accident and injury to MBI before or after he was
terminated. The WCJ awarded compensation benefits to Contreras. However, the WCJ also

                                              3
expressly found that Contreras was terminated from his employment for cause and that he
gave notice to MBI of the accidental injury after he was terminated. Contreras appealed the
compensation order to this Court, challenging the sufficiency of the evidence. We
summarily affirmed when he failed to provide us with the information necessary to evaluate
his appeal.

{8}     Like Perea, Contreras then filed a charge of discrimination with the Human Rights
Division of the New Mexico Department of Labor pursuant to the NMHRA, alleging that
his termination resulted from discrimination on the basis of a serious medical condition.
After investigating the complaint, the Director of the Human Rights Division found that
Contreras had not disclosed his injury to MBI until after he was terminated and that his
injury did not rise to the level of a serious medical condition. The Director therefore
determined that there was no probable cause to believe that Contreras’s termination resulted
from discrimination on the basis of a serious medical condition, and his charge was
dismissed with prejudice.

{9}     The NMHRA affords “[a] person aggrieved by an order of the commission” a right
to “obtain a trial de novo in the district court.” Section 28-1-13(A). Contreras filed a
complaint in the district court pursuant to the NMHRA, contending that MBI terminated him
because of discrimination on the basis of a serious medical condition. Contreras also brought
a separate retaliatory discharge tort claim, alleging that “[his] employment was terminated
because of his serious medical condition” after he “made an employment decision for the
safety, welfare and best interests of his coworkers, consumers and [MBI].”

{10} MBI filed a motion for summary judgment, arguing that the findings of the WCJ
precluded Contreras from re-litigating his claims before the district court under the doctrine
of collateral estoppel. Specifically, MBI asserted that Contreras was not entitled to litigate
again the findings of the WCJ that Contreras was terminated for cause and that he had not
given notice of his injury to his employer until after his employment was terminated.
Contreras responded by asserting that collateral estoppel did not apply and that in any event,
under Section 28-1-13(A), he was entitled to a trial de novo.

{11} The district court determined that substantial evidence supported the findings of the
WCJ that Contreras was terminated for cause and that he notified MBI of his accident and
injury after he was terminated. The district court further noted that there was no question
that both of these questions were fully litigated in the workers’ compensation case and
concluded that Contreras “does not have the right to litigate for a second time the factual
issues necessary to determine both his workers’ compensation claim and his current claims
before this Court.” Summary judgment was entered in favor of MBI on all of Contreras’s
claims.

{12} Contreras filed a motion to reconsider, arguing that the language of Section 28-1-
13(A) providing for a trial de novo and comparative federal case law establish that the
Legislature did not intend for prior administrative findings to preclude a trial de novo on his

                                              4
NMHRA claims. The district court denied the motion, and Contreras appeals.

II.     ANALYSIS

{13} On appeal, Plaintiffs raise an issue of first impression in New Mexico. Specifically,
Plaintiffs assert that summary judgment was improperly granted on their respective NMHRA
claims because by directing that a NMHRA plaintiff is entitled to bring an action in the
district court “de novo,” the Legislature expressed its intent that prior findings made by an
administrative agency are not entitled to collateral estoppel in a subsequent NMHRA action.
To resolve the issue before us, we first examine the doctrine of collateral estoppel and
conclude that the elements of collateral estoppel are satisfied in both NMHRA cases. We
then examine the statutory language adopted by the Legislature in creating NMHRA actions
and federal precedent. After doing so, we conclude that findings made in administrative
proceedings are not entitled to collateral estoppel in NMHRA actions.

A.      Collateral Estoppel

{14} “The doctrine of collateral estoppel fosters judicial economy by preventing the
relitigation of ultimate facts or issues actually and necessarily decided in a prior suit.”
Shovelin v. Cent. N.M. Elec. Coop., 1993-NMSC-015, ¶ 10, 115 N.M. 293, 850 P.2d 996
(internal quotation marks and citation omitted).          “[A]dministrative adjudicative
determinations may be given preclusive effect if rendered under conditions in which the
parties have the opportunity to fully and fairly litigate the issue at the administrative
hearing.” Id. ¶ 12.

{15} “The party invoking the doctrine of collateral estoppel has the burden of introducing
sufficient evidence for the district court to rule on whether the doctrine is applicable.”
Padilla v. Intel Corp., 1998-NMCA-125, ¶ 9, 125 N.M. 698, 964 P.2d 862. “[T]he moving
party must demonstrate that (1) the party to be estopped was a party to the prior proceeding,
(2) the cause of action in the case presently before the court is different from the cause of
action in the prior adjudication, (3) the issue was actually litigated in the prior adjudication,
and (4) the issue was necessarily determined in the prior litigation.” Shovelin, 1993-NMSC-
015, ¶ 10. “[I]f the party invoking the doctrine has made a prima facie case, then the burden
shifts to the party opposing collateral estoppel to show that he or she was not afforded a full
and fair opportunity to litigate the issue in the prior proceeding.” Padilla, 1998-NMCA-125,
¶ 9. In determining whether a party had a full and fair opportunity to litigate, a court should
consider the opposing party’s incentive to litigate in the administrative forum, any
procedural differences between the two forums, and any relevant policy considerations. Id.
¶ 10.

{16} We review a decision by the district court to apply the doctrine of collateral estoppel
for an abuse of discretion. See id. (“Because the district court is in the best position to
decide whether a party against whom estoppel is asserted has had a full and fair opportunity
to litigate, we review the district court’s ruling on this issue for an abuse of discretion.”

                                               5
(alterations, internal quotation marks, and citation omitted)); Shovelin, 1993-NMSC-015, ¶
10 (stating that application of collateral estoppel “is within the competence of the trial court,
and we review the trial court’s determination for an abuse of discretion”).

{17} Turning to the elements of collateral estoppel, the record demonstrated that Plaintiffs
were parties in the prior administrative proceedings, and the claims in those proceedings
were different from the NMHRA causes of action. Further, a central disputed issue of fact
before the City Personnel Board in Perea’s administrative hearing was whether her
termination was a result of discrimination on the basis of her sex and medical condition, and
this question was fully and vigorously contested. Similarly, a central disputed issue of fact
before the WCJ in Contreras’s workers’ compensation case was whether he informed MBI
of his accident and injuries before or after MBI terminated him, and this question was also
fully and vigorously contested. We therefore conclude that the district court in each case
before us did not abuse its discretion in concluding that the elements of collateral estoppel
were satisfied. See Padilla, 1998-NMCA-125,¶ 24 (concluding that the district court did not
abuse its discretion in applying the collateral estoppel doctrine to the findings of a workers’
compensation judge in a subsequent negligence action); Mascarenas v. City of Albuquerque,
2012-NMCA-031, ¶ 37, 274 P.3d 781 (holding that the district court did not err in
concluding that findings of the city personnel board resulting in termination of an employee
precluded litigating the employee’s due process and Family Leave Act (FMLA) claims).

B.      Trial de Novo Statutory Language of NMHRA

{18} Plaintiffs’ central argument focuses on the statutory language of the NMHRA
providing for a trial de novo in the district court and on the background of the NMHRA.
Interpretation of a statute is a question of law which we review de novo. See Morgan
Keegan Mortg. Co. v. Candelaria, 1998-NMCA-008, ¶ 5, 124 N.M. 405, 951 P.2d 1066.
“In interpreting statutes, we seek to give effect to the Legislature’s intent, and in determining
intent we look to the language used and consider the statute’s history and background.” Key
v. Chrysler Motors Corp., 1996-NMSC-038, ¶ 13, 121 N.M. 764, 918 P.2d 350.

{19} Under the NMHRA, “[a] person claiming to be aggrieved by an unlawful
discriminatory practice . . . may file with the human rights division of the labor department
a written complaint.” Section 28-1-10(A). “If the director determines that probable cause
exists for the complaint, the director shall attempt to achieve a satisfactory adjustment of the
complaint through persuasion and conciliation.” Section 28-1-10(C). If conciliation fails,
“the commission shall issue a written complaint in its own name against the respondent” and
the respondent is required “to answer the allegations of the complaint at a hearing before the
commission or hearing officer.” Section 28-1-10(F). However, the complainant has the
option to file a waiver of his or her right to a hearing before the commission, and request a
“trial de novo” in the district court “pursuant to Section 28-1-13.” Section 28-1-10(J). This
is the statutory scheme applicable in Perea’s case. On the other hand, “[i]f the director
determines that the complaint lacks probable cause, the director shall dismiss the complaint
and notify the complainant and respondent of the dismissal.” Section 28-1-10(B). “A

                                               6
person aggrieved by an order of the commission may obtain a trial de novo in the district
court.” Section 28-1-13(A). This is the statutory scheme applicable to Contreras.

{20} In both cases before us, the NMHRA directs that “a trial de novo in the district court”
shall take place where “either party may request a jury.” Section 28-1-13(A), (C).
Furthermore, the NMHRA provides, “The jurisdiction of the district court is exclusive and
its judgment is final, subject to further appeal to the court of appeals.” Id.

{21} In Keller v. City of Albuquerque, our Supreme Court concluded that district court
review of NMHRA actions differs from the traditional review given to other administrative
agency decisions. 1973-NMSC-048, 85 N.M. 134, 509 P.2d 1329, overruled on other
grounds by Green v. Kase, 1992-NMSC-004, 113 N.M. 76, 823 P.2d 318. The general rule
is that “on appeals from administrative bodies the questions to be answered by the court are
questions of law and are actually restricted to whether the administrative body acted
fraudulently, arbitrarily or capriciously, whether the order was supported by substantial
evidence, and, generally, whether the action of the administrative head was within the scope
of his authority.” Id. ¶ 4. (internal quotation marks and citation omitted). However, the
Supreme Court noted, the NMHRA contains “peculiar language relating to appeals from
decisions of the Commission not present in other laws relating to appeals from
administrative agencies” including the right to a jury trial and the trial de novo language at
issue here. Id. ¶ 7. As a result of this language, our Supreme Court concluded that the
NMHRA “requires an independent review of the facts” by the district court, which shall
“decide all questions of fact independently of any previous determination made by the
Commission.” Id. ¶ 13.

{22} Our Supreme Court subsequently reinforced its holding in Green by rejecting an
interpretation of Keller, which required the jury or district judge sitting as the finder of fact
to listen to the entire taped transcript of the commission hearing (which is filed with the
district court as required by Section 28-1-13(B)) before admitting any other additional
relevant evidence. Green, 1992-NMSC-004, ¶ 2. The Supreme Court stated, “we fail to
perceive any limitation on the scope of the trial to the record from the proceedings below”
and that “the [L]egislature intended to grant the aggrieved party a full evidentiary hearing[.]”
Id. ¶ 6. Further, the Supreme Court concluded, “[t]o hold that the [L]egislature intended
anything less than a full evidentiary hearing—a trial anew—would read unwarranted
limitations into the otherwise clear command of Section 28-1-13.” Green, 1992-NMSC-004,
¶ 8.

{23} Keller and Green clearly mandate that decisions made by the Commission have
absolutely no binding effect on subsequent de novo actions filed in the district court pursuant
to the NMHRA. However, the issue of whether a NMHRA claim may be brought to the
district court free of the findings made by an administrative agency other than the
Commission has not been decided in New Mexico. We therefore look to Title VII of the
federal Civil Rights Act and its interpretative federal case law for guidance. See Ocana v.
Am. Furniture Co., 2004-NMSC-018, ¶ 23, 135 N.M. 539, 91 P.3d 58 (“[W]hen considering

                                               7
claims under the NMHRA, we may look at federal civil rights adjudication for guidance in
interpreting the NMHRA.”).

C.      Federal Precedent

{24} The Civil Rights Act of 1964, 42 U.S.C. §§ 2000a-h (2009), is a comprehensive piece
of legislation “designed primarily to protect and provide more effective means to enforce the
civil rights of persons within the jurisdiction of the United States.” H.R. Rep. No. 88-914,
at 16 (1964), reprinted in 1964 U.S.C.C.A.N. 2391, 2391. The Act seeks to eliminate
discrimination in a broad number of areas, including voting rights and registration, public
accommodations, public facilities, public education, federally assisted programs, and
employment opportunities. See id. Title VII of the Civil Rights Act was enacted “to
eliminate, through the utilization of formal and informal remedial procedures, discrimination
in employment based on race, color, religion, or national origin” through the establishment
of a Federal Equal Employment Opportunity Commission (EEOC). H.R. Rep. No. 88-914,
at 26; 1964 U.S.C.C.A.N., at 2401. Federal law was subsequently expanded to include
protections against discrimination on the basis of sex and disability. See generally 42 U.S.C.
§ 2000e-2(a)(1) (stating that unlawful employment practices consists of discriminatory
actions on the basis of “such individual’s race, color, religion, sex, or national origin”); 42
U.S.C. § 12101(b)(1) (2008) (“It is the purpose of this chapter to provide a clear and
comprehensive national mandate for the elimination of discrimination against individuals
with disabilities[.]”).

{25} The EEOC investigates alleged discriminatory practices by employers. If the EEOC
determines that “there is reasonable cause to believe the respondent has engaged in, or is
engaging in, an unlawful employment practice,” the Commission shall “bring a civil action
to prevent the respondent from engaging in such unlawful employment practice[.]” Title
VII, § 707(b). If the EEOC does not bring the civil action within the required ninety days,
“the person claiming to be aggrieved may . . . bring a civil action to obtain relief.” Title VII,
§ 707(c).

{26} The statutory right to “bring a civil action” has been widely construed as allowing
either the EEOC or the complainant to bring a trial de novo in federal district court following
the EEOC’s investigation. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 799
(1973) (noting that “court actions under Title VII are de novo proceedings”); Georator Corp.
v. Equal Emp’t Opportunity Comm’n, 592 F.2d 765, 767 (4th Cir. 1979) (“Title VII details
the procedures for civil action in an employment discrimination case, but does not provide
for preliminary review of the Commission’s determination of reasonable cause. Even when
suit is brought later by either the EEOC or the charging party, the trial is [d]e novo, and the
court will not determine whether substantial evidence supported the Commission’s
preadjudication finding of reasonable cause.”); Cottrell v. Newspaper Agency Corp., 590
F.2d 836, 838 (10th Cir. 1979) (“Federal Title VII suits are [d]e novo actions[.]”); Robinson
v. Lorillard Corp., 444 F.2d 791, 800 (4th Cir. 1971) (noting that “court actions under Title
VII are de novo proceedings”). Thus, “it is settled that decisions by the EEOC do not

                                               8
preclude a trial de novo in federal court.” Kremer v. Chem. Constr. Corp., 456 U.S. 461,
470 n.7 (1982). The United States Supreme Court has also recognized the right to a de novo
trial under Title VII even when an administrative finding was made by an agency other than
the EEOC.

{27} In Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974), the United States Supreme
Court considered “under what circumstances, if any, an employee’s statutory right to a trial
de novo under Title VII may be foreclosed by prior submission of his claim to final
arbitration under the nondiscrimination clause of a collective-bargaining agreement.” Id. at
38. The Court held that a federal district court must consider the employee’s Title VII
claims de novo, notwithstanding the result of the prior arbitration proceedings. Id. at 60.

{28} In Alexander, the employee was discharged, and he filed a grievance under the
collective bargaining agreement in force between his employer and union. Id. at 39. The
dispute remained unresolved, and when it was remitted to compulsory arbitration pursuant
to the grievance procedure, the employee alleged that his termination resulted from racial
discrimination. Id. at 42. Prior to the arbitration hearing, the employee filed a charge of
racial discrimination with the Colorado Civil Rights Commission, which in turn referred the
complaint to the EEOC. Id. Following the arbitration hearing, the arbitrator ruled that the
employee was discharged for cause, without referring to the employee’s claim of racial
discrimination. Id. at 42-43. The EEOC then determined that there was no reasonable cause
to believe that a Title VII violation occurred, and notified the employee of his right to bring
a Title VII civil action in the federal district court. Id. at 43. The employee filed his Title
VII complaint, and the district court granted summary judgment against the employee on the
basis that the claim of racial discrimination had been submitted to the arbitrator and resolved
against him. Id. The United States Court of Appeals for the Tenth Circuit affirmed, and the
United States Supreme Court reversed. Id.

{29} The Supreme Court concluded that because the EEOC has no direct power to enforce
Title VII, and the responsibility to do so is vested with federal courts, the statutory
provisions “make plain that federal courts have been assigned plenary powers to secure
compliance with Title VII.” Id. at 44-45. Further, the Supreme Court observed, “[t]here is
no suggestion in the statutory scheme that a prior arbitral decision either forecloses an
individual’s right to sue or divests federal courts of jurisdiction.” Id. at 47. The Supreme
Court also noted that the contractual right under a collective bargaining agreement
prohibiting racial discrimination is separate from the statutory right under Title VII, and
concluded that the “distinctly separate nature of these contractual and statutory rights is not
vitiated merely because both were violated as a result of the same factual occurrence.” Id.
at 50. Neither right displaces the other, the Supreme Court reasoned, because “[b]oth rights
have legally independent origins and are equally available to the aggrieved employee.” Id.
at 52. For the foregoing reasons, the Supreme Court rejected applying the doctrines of
election of remedies and waiver to bar the employee’s Title VII suit. Id. at 50-51. Specific
to the issue before us in this case, the Supreme Court stated, “The policy reasons for
rejecting the doctrines of election of remedies and waiver in the context of Title VII are

                                              9
equally applicable to the doctrines of res judicata and collateral estoppel.” Id. at 51 n.10.

{30} In Chandler v. Roudebush, 425 U.S. 840, 844-45 (1976), the United States Supreme
Court was presented with the question of whether a federal employee who has exhausted
administrative remedies to address her claims of sexual and racial discrimination in her
employment also enjoys the same right as a private employee. The Court noted it was “well
established” that private sector employees have a right to bring a Title VII claim de novo in
federal court. Id. at 844. After thoroughly examining the legislative history of Title VII, the
Supreme Court concluded that Congress also intended a federal employee to be entitled to
a trial de novo in federal district court. Id. at 852. The Supreme Court stated that “the two
[Congressional] committees clearly chose to permit de novo judicial trial of such complaints
rather than mere judicial review of employing agency determinations.” Id. Further,“[t]he
employee’s statutory right to a trial [d]e novo under Title VII (of the Civil Rights Act of
1964) embodies a congressional decision to vest federal courts with plenary powers to
enforce the (substantive) requirements (of Title VII).” Id. at 845 (alterations, internal
quotation marks, and citations omitted).

D.      Collateral Estoppel Does Not Apply to NMHRA Actions

{31} Five years after the federal Civil Rights Act of 1964 was enacted, the New Mexico
Legislature passed the NMHRA, which parallels the procedures provided for under the Civil
Rights Act. However, unlike the federal Civil Rights Act, the NMHRA specifically provides
for “trial de novo in the district court” following Commission review of discrimination
claims. Sections 28-1-13(A) and 28-1-10(J). This is in sharp contrast to the federal
legislation which simply states that a “civil action” may be filed in the federal district court.
See 42 U.S.C. § 2000e-5(f). Our Legislature’s intent has been clearly and succinctly
expressed: one who has filed a claim of discrimination with the Commission is entitled to
have his or her claims heard and considered de novo in district court, free from any
administrative findings made by the Commission. We see no reason why findings made by
an administrative agency not charged with addressing complaints of discrimination should
be treated any differently from findings made by the Commission, which is specifically
charged with investigating complaints of discrimination. Moreover, neither the City nor
MBI point us to any applicable authorities holding otherwise.

{32} The phrase “trial de novo” means “[a] new trial on the entire case—that is, on both
questions of fact and issues of law—conducted as if there had been no trial in the first
instance.” Black’s Law Dictionary 1645 (9th ed. 2009). This accords with its well-settled
meaning in New Mexico jurisprudence. See In re Application of Carlsbad Irrigation Dist.,
1974-NMSC-082, ¶ 6, 87 N.M. 149, 530 P.2d 943 (construing trial de novo in district court
on appeal from decision of the state engineer to mean a trial anew in which the district court
makes its own findings and enters its own judgment); Pointer v. Lewis, 1919-NMSC-020,
¶ 3, 25 N.M. 260, 181 P. 428 (stating that when a case is tried de novo in the district court,
“judgment may be rendered in it as if such case had originated in the district court”); State
v. Coates, 1913-NMSC-082, ¶ 5, 18 N.M. 314, 137 P. 597 (stating that when a case is tried

                                               10
de novo on appeal to the district court, the district court is required to enter its own
independent judgment); Lewis v. Baca, 1889-NMSC-024, ¶ 6, 5 N.M. 289, 21 P. 343 (“A
trial de novo, as we take it, means a trial anew in the appellate tribunal[.]”); State v.
Hoffman, 1992-NMCA-098, ¶ 4, 114 N.M. 445, 839 P.2d 1333 (“When a case is heard de
novo, it is as if no trial had been held in the matter below.”); City of Farmington v. Sandoval,
1977-NMCA-022, ¶ 16, 90 N.M. 246, 561 P.2d 945 (stating that in a de novo trial in the
district court, the district court trial is “as if no trial had been held”). By concluding that the
language of the NMHRA precludes application of collateral estoppel in the cases before us,
we simply give recognition to, and apply, the language used by the Legislature.

{33} New Mexico does not necessarily follow federal precedent in every instance. See
Ocana, 2004-NMSC-018, ¶ 23 (“Our reliance on the methodology developed in the federal
courts, however, should not be interpreted as an indication that we have adopted federal law
as our own.” (internal quotation marks and citation omitted)). However, we find the
reasoning in Alexander and Chandler recognizing a trial de novo to be highly persuasive.
Like Title VII, the NMHRA gives no enforcement authority to the Commission.
Enforcement of the NMHRA occurs in every instance as a result of an action filed in the
district court, and in the cases before us, such an action is “de novo.” Giving collateral
estoppel effect to any agency determination would thwart the Legislature’s determination
to give plenary powers to the courts to secure compliance with the NMHRA. Importantly,
the Legislature was explicit in stating that in actions to secure compliance with the NMHRA,
“[t]he jurisdiction of the district court is exclusive.” Section 28-1-13(C). Moreover, even
if the same facts give rise to different remedies, this is not a sufficient basis for ignoring that
the Legislature has provided for the right to bring a NMHRA claim “de novo.” And, as
recognized in Chandler, the statutory right to bring a NMHRA claim “de novo”
encompasses more than merely reviewing the administrative determinations made by the
employee agency.

{34} Defendants ask us to consider University of Tennessee v. Elliott, 478 U.S. 788 (1986)
as a basis for distinguishing Alexander and Chandler. In Elliott, a state university employee
received notice that he would be discharged. Id. at 790. The employee requested an
administrative hearing to contest the proposed discharge, and he also filed a Title VII and
42 U.S.C. § 1983 suit in federal court, contending that his proposed discharge was racially
motivated. Elliott, 478 U.S. at 788. The administrative proceedings resulted in a finding
that the employee’s discharge was not racially motivated, and the employee did not seek
judicial review of the administrative decision in state court. Id. at 791-92. The district court
in the federal case then granted summary judgment on the employee’s federal claims, on
grounds that the employee was precluded from relitigating the basis of the employer’s
actions. Id. at 792. Elliott addressed the applicability of 28 U.S.C. § 1738 (1948), which
governs the preclusive effect to be given judgments and records of state courts by federal
courts. Elliott, 478 U.S. at 794. The Elliott Court engaged in separate analyses of the Section
1983 and the Title VII Claims. Analyzing the Title VII claim, the Court stated, “Congress
did not intend unreviewed state administrative proceedings to have preclusive effect on Title
VII claims.” Id. at 796. In this case, the City and MBI assert that because both the Perea and

                                                11
Contreras administrative proceedings were subject to judicial review, we should apply the
foregoing statement and affirm. We disagree. In context, the statement in Elliott simply
means that because no state court decision is involved, an unreviewed administrative
decision is not subject to Section 1738. Moreover, we find it highly relevant that the Elliott
Court reaffirmed its reasoning and conclusions in Chandler. Ellliott, 478 U.S. at 795-96.
Finally, we believe that a deferential judicial review of the administrative findings of a court
without jurisdiction over NMHRA claims is insufficient to meet the implied intent of the
Legislature, which provides for de novo review of such claims.

{35} MBI also refers us to language from the Section 1983 claim analysis in Elliott, which
requires a federal court to give preclusive effect to the findings of an agency that is acting
in a judicial capacity. See id. at 799 (“Accordingly, we hold that when a state agency acting
in a judicial capacity resolves disputed issues of fact properly before it which the parties
have had an adequate opportunity to litigate, federal courts must give the agency’s
factfinding the same preclusive effect to which it would be entitled in the State’s courts.”
(alterations, internal quotation marks, and citation omitted)). But Section 1983, unlike Title
VII, contains no language from Congress indicating an intent to limit the application of
traditional doctrines of preclusion. See id. at 795-97. The Elliott Court noted specifically
that “Congress of course may decide, as it did in enacting Title VII, that other values
outweigh the policy of according finality to state administrative factfinding.” Id. at 799 n.7.
Thus, the language from Elliott that MBI asks us to consider is simply inapplicable here.

{36} Generally, application of the common law doctrine of collateral estoppel is favored
with regard to determinations of administrative bodies that have reached finality. Properly
applied, doctrines of preclusion serve important purposes of repose and efficiency. But
when the Legislature has, through statute, expressed an intention to limit the application of
doctrines of preclusion, the judiciary must effectuate this intent. We believe that the
Legislature, by providing for de novo review under the NMHRA, has expressed its will that
NMHRA claims should be adjudicated independent of any prior agency proceeding or
determination. See Timmons v. White, 314 F.3d 1229, 1234 (10th Cir. 2003) (stating that de
novo review means “the court’s inquiry is not limited to or constricted by the administrative
record” (internal quotation marks and citation omitted)).

{37} For all the reasons stated above, we hold that findings made by an administrative
agency have no collateral estoppel effect on an action filed under the NMHRA, which grants
a right to bring a “trial de novo” in the district court.1


       1
         Our holding does not apply to Contreras’s retaliatory discharge claim which is not
brought pursuant to the NMHRA. This claim is brought pursuant to NMSA 1978, Section
52-1-28.2(A) (1990) (providing that “[a]n employer shall not discharge, threaten to discharge
or otherwise retaliate in the terms or conditions of employment against a worker who seeks
workers’ compensation benefits for the sole reason that that employee seeks workers’
compensation benefits”), and summary judgment was properly granted on this claim.

                                              12
III.   CONCLUSION

{38} The order granting summary judgment on Contreras’s claims of discrimination and
retaliatory discharge is reversed in part and affirmed in part. The order granting summary
judgment on Perea’s claims of discrimination is reversed.

{39}   IT IS SO ORDERED.

                                            ____________________________________
                                            MICHAEL E. VIGIL, Judge

WE CONCUR:

____________________________________
JAMES J. WECHSLER, Judge

____________________________________
TIMOTHY L. GARCIA, Judge




                                           13